Exhibit 10.12

December 30, 2005

Irvine Sensors Corporation

3001 Red Hill Avenue

Costa Mesa, CA 92626

Attention: John J. Stuart, Jr.

Re: Irvine Sensors Corporation (the “Company”)

Ladies and Gentlemen,

The undersigned is the beneficial owner of [A] shares of common stock, $.01 par
value, of the Company (the “Common Stock”), which includes [B] shares of Common
Stock issuable upon exercise of options or warrants exercisable within 60 days.
The undersigned understands that the Company is contemplating issuing to certain
purchasers (the “Purchasers”) certain Future Priced Securities (as defined in
NASD Rule IM-4350-1) pursuant to that certain Securities Purchase Agreement
dated as of December 30, 2005 (the “Purchase Agreement”) and certain other
related transaction documents (collectively, the “Transaction”). Pursuant to the
rules and regulations of the Nasdaq Stock Market, the vote of the stockholders
of the Company may be required in order for the Company to issue shares of
Common Stock in excess of 20% of the shares of Common Stock outstanding
immediately prior to the closing of the Transaction (the “Proposal”). The
undersigned hereby irrevocably agrees with the Company to vote all of the shares
of Common Stock owned by it and any entities affiliated with or controlled by it
(other than shares in the Company’s Non-Qualified Deferred Compensation Plan and
the Company’s Cash or Deferred & Stock Bonus Plan) (any such entities, the
“Affiliates”) (including any shares of Common Stock acquired by the Affiliates
after the date hereof) in any meeting of the stockholders of the Company or in
any written consent in lieu of such a meeting in favor of the Proposal.

The undersigned acknowledges that the execution, delivery and performance of
this letter agreement is a material inducement to the Purchasers to complete the
Transaction and that the Purchasers (which shall be third party beneficiaries of
this letter agreement with the power to enforce the same) and the Company shall
be entitled to specific performance of the undersigned’s obligations hereunder.

The undersigned hereby represents and warrants that it has the power and
authority to execute, deliver and perform this letter agreement, that the
undersigned will indirectly benefit from the closing of the Transaction, and
that as an indirect beneficiary of the Transaction the undersigned has received
adequate consideration therefor. The undersigned further represents and warrants
that it has the sole voting power with respect to such shares.

This letter agreement may not be amended or otherwise modified in any respect
except in accordance with the Transaction documents. This letter agreement shall
be construed and enforced in accordance with the laws of the State of Delaware,
without regard to the principles of conflicts of laws.

 

   

Name: [NAME]



--------------------------------------------------------------------------------

SCHEDULE OF MATERIAL DIFFERENCES

TO EXHIBIT 10.12

 

Name

   A    B

Mel R. Brashears

   725,000    725,000

Joseph Carleone

   171,058    170,000

John C. Carson

   641,728    629,227

Marc Dumont

   108,142    104,000

Thomas M. Kelly

   104,000    104,000

Volkan Ozguz

   126,695    126,695

Clifford Pike

   160,000    160,000

Frank P. Ragano

   26,143    25,000

Robert Richards

   449,860    409,000

John J. Stuart, Jr.

   513,040    467,750

Chris Toffales

   154,000    154,000